JDe Witt, J.
“Appeals are matters of statutory regulation. There must be a substantial compliance with the statute in order to confer jurisdiction upon the appellate court. The appellant is charged with the duty of perfecting his appeal in the manner provided by law, and error in this regard affects the jurisdiction of the appellate court.” (Territory v. Hanna, 5 Mont. 246.) The defendant in the case at bar served his notice of appeal upon the clerk of the court. He served upon the attorney prosecuting a notice of appeal from the verdict, nothing more. An appeal from a verdict is unknown in the criminal law of this State, and such notice of appeal is a nullity. There does not appear any appeal, or notice thereof to the attorney prosecuting, from the judgment, or any appealable order. We refer to Territory v. Hanna, supra, and Territory v. Harris, 7 Mont. 384, 429. The appeal is dismissed, but without prejudice to the taking of another appeal.
Blake, O. J., and Harwood, J., concur.